OSCN Found Document:BENEFIEL v. BOULTON

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






BENEFIEL v. BOULTON2015 OK 32Case Number: 111178Decided: 05/12/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 32, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. 
UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 




ALAN BENEFIEL, Plaintiff-Appellee,v.JEWEL BOULTON and 
CHRISTA BENEFIEL Defendants-Appellants.
CERTIORARI TO THE COURT OF CIVIL APPEALS, DIVISION I, ON 
APPEAL FROM THE DISTRICT COURT OF SEMINOLE COUNTY, STATE OF OKLAHOMA, 
HONORABLE TIMOTHY OLSON
¶0 Plaintiff Benefiel brought suit against Defendant Boulton to quiet title 
and to foreclose a judgment lien granted in connection with a divorce decree 
entered in a prior case. The subject real property was sold to Boulton subject 
to the pre-existing judgment lien. Plaintiff claimed a reversionary provision in 
his divorce decree vested him with title to the subject real property following 
his ex-spouse's default on a property settlement debt. In a prior appeal, the 
Court of Civil Appeals invalidated the reversionary clause, but found the 
property was subject to a valid lien. On remand, Boulton invoked her statutory 
right of redemption, under 42 O.S. § 20, by paying the underlying obligation plus 
interest; however, Boulton's discharge of the lien was not accomplished for more 
than three years after litigation was commenced. Thus, Plaintiff was the 
prevailing party on the lien foreclosure claim. We hold that Boulton's 
redemption of the subject property occurred when she tendered both the 
underlying $5,000.00 obligation and the accumulated interest owed thereon. For 
purposes of any post-judgment attorney fee applications Plaintiff is deemed the 
prevailing party on his lien foreclosure claim. Nevertheless, Boulton prevailed 
on Plaintiff's quiet tile cause of action.
COURT OF CIVIL APPEALS' OPINION VACATED;MATTER REMANDED FOR 
FURTHER PROCEEDINGSCONSISTENT WITH THIS OPINION
Robert J. Bartz, Joe M. Fears, David M. vonHartitzsch, Barber & 
Bartz, Tulsa, OK, for Jewel Boulton, Defendant-AppellantJerry L. 
Colclazier, Colclazier & Associates, Seminole, OK, for 
Plaintiff-Appellee
GURICH, J.
Facts & Procedural History
¶1 Alan Benefiel ("Plaintiff") and Christa Benefiel were 
divorced by a consent decree entered on May 13, 2005. Consistent with the terms 
of the parties' divorce decree, Plaintiff executed a quit claim deed, 
transferring title in the former marital residence to Christa Benefiel. In 
exchange for relinquishing his ownership interest in the property, the decree 
required Christa Benefiel to pay Plaintiff $25,000.00 as alimony in lieu of 
property division. Payments were structured incrementally over a period of four 
years; $10,000 was due by June 13, 2005, and $5,000 was payable on January 31 
for years 2006, 2007, and 2008. As security for the property division judgment, 
Plaintiff was awarded a lien encumbering the residence. The lien was to remain 
in effect until all payments were completed. Further, the decree contained a 
clause which vested Plaintiff with the right to immediate title and possession 
of the property should Christa Benefiel fail to timely remit any of the annual 
installments.
¶2 Prior to paying the final installment, Christa Benefiel sold the subject 
real property to a third-party, Jewel Boulton ("Boulton"), for the sum of 
$73,000.00. Boulton paid $17,000.00 as a down payment and financed the remainder 
of the purchase price. The divorce decree had not been filed with the Seminole 
County Clerk; however, it was made a part of the abstract of title. Despite its 
inclusion in the abstract, a title opinion issued prior to closing failed to 
identify the divorce judgment as a potential cloud or defect.
¶3 Christa Benefiel failed to make the final property division installment 
due on January 31, 2008. Plaintiff filed suit against both Boulton and Christa 
Benefiel on November 17, 2008. His petition asserted several claims, including 
demands to quiet title and to allow foreclosure of the lien. In her Answer, 
Boulton maintained that Plaintiff had no right, title, or interest in the house 
and that his lien from the divorce decree was ineffective and void. Both Boulton 
and Plaintiff sought summary judgment. Plaintiff's motion for summary judgment 
requested that title to the property be quieted in his name, relying on the 
reversionary clause contained in Plaintiff's divorce decree. Boulton likewise 
maintained she was entitled to have title to the property quieted in her name, 
free and clear of any claim by the Plaintiff. On March 24, 2010, the trial court 
entered judgment in favor of Plaintiff, finding (1) the divorce decree created a 
valid "mortgage lien" against the property; (2) Christa Benefiel defaulted on 
the property division obligation; and (3) in accordance with the divorce decree, 
Christa Benefiel's default resulted in the automatic reversion of title to 
Plaintiff.
¶4 Boulton initiated an appeal of the trial court judgment, and on March 31, 
2011, COCA reversed the ruling and remanded the matter for further proceedings 
(Boulton I). The opinion in Boulton I made several findings which 
are relevant to the present appellate proceeding. First, COCA determined that 
Plaintiff's judgment lien was properly perfected.1 Specifically, COCA found 
that notwithstanding Plaintiff's failure to file the divorce decree with the 
Seminole County Clerk, inclusion of the judgment in the abstract of title 
provided Boulton with actual notice of the lien. Therefore, Boulton purchased 
the residence subject to a valid preexisting encumbrance. Second, COCA noted the 
judgment lien was "analogous to a real estate mortgage lien which secures a 
specific parcel of real property for the payment of a sum of money."2 Finally, the COCA opinion 
reversed summary judgment, finding the reversionary provision in the divorce 
decree was void because it deprived Boulton of the right to redeem the 
property.3 On October 17, 2011, we granted certiorari for the 
limited purpose of vacating an appeal-related attorney fee award to Boulton 
issued by COCA. We issued an order which postponed a final ruling on attorney 
fees and directed the parties to submit their applications in the trial court 
once a prevailing party could be determined.4
¶5 On remand Plaintiff again sought summary judgment, this time asserting his 
right to foreclose the lien. Plaintiff maintained he was entitled to a monetary 
judgment against Boulton based on the unsatisfied judgment lien. On December 2, 
2011, Boulton filed a response, with her only contention being that Plaintiff 
was not entitled to an in personam judgment. The following day, American 
Eagle Title Insurance, on behalf of Boulton, deposited $5,000.00 with the 
Seminole County Court Clerk in furtherance of her efforts to redeem the 
property. However, the payment did not include an amount representing interest 
on the unpaid judgment lien amount. Plaintiff filed a reply, arguing that 
although compliance with the redemption statute would prevent judicial sale of 
the property, Boulton's delay in discharging the lien, coupled with Plaintiff's 
success in the resulting litigation, rendered him the prevailing party for 
purposes of attorney fees and costs.
¶6 At a hearing on April 4, 2012, the trial judge entered partial summary 
judgment in favor of Plaintiff allowing foreclosure of the judgment lien. The 
trial court additionally found that Boulton had a continued right to redeem the 
property pursuant to 42 O.S. §§ 18 and 20. At the time of the trial court's 
April 2012 pronouncement, Boulton had only paid the original lien amount of 
$5,000.00, without tendering an amount for interest. 
¶7 Unable to reach a consensus on the contents of a journal entry 
memorializing the April 4 ruling, Boulton filed a motion to settle on June 7, 
2012, which acknowledged:


However, counsel for Plaintiff refused to accept tender of the $5,000.00 as 
redemption of the Property. Instead, Plaintiff's counsel argued that redemption 
required payment of the $5,000.00, plus interest, attorney's fees and costs. 

Ms. Boulton is in the process of tendering an additional sum of money to the 
Court Clerk to cover interest on the $5,000.00 from the date of non-payment.5
On June 22, 2012, American Eagle Title Insurance deposited a second check 
with the Seminole County Court Clerk representing accumulated interest. 
Plaintiff filed a response to the motion to settle, pointing out his perceived 
deficiencies in Boulton's proposed journal entry. On September 27, 2012, the 
trial court entered a Court Minute adopting Plaintiff's suggested Journal Entry 
of Judgment.6 Boulton commenced a second appeal, and the matter was 
assigned to COCA (Boulton II).
¶8 Initially, COCA issued an opinion affirming the district court judgment in 
favor of Plaintiff. However, Boulton filed a petition for rehearing, and on May 
30, 2013, COCA issued a substitute opinion reversing the trial court's judgment. 
Relying on our holding in Smith v. Robinson, 1979 OK 57, 594 P.2d 364, COCA found that Boulton's payment of the 
$5,000.00 judgment lien amount with interest was sufficient to "redeem the real 
property from Alan's lien and to discharge the lien." COCA remanded the case and 
directed the trial court to enter judgment in favor of Boulton. In addition, 
COCA concluded Boulton had successfully defended the foreclosure action, and 
therefore, was entitled to recover trial and appeal-related attorney fees.
¶9 We granted certiorari to reconcile COCA's decision with our holding in 
Smith. Finding the two cases are factually and legally distinguishable, 
we vacate the COCA opinion, reinstate the trial court's April 2012 judgment as 
modified, and remand for further proceedings in the trial court.
Standard of Review
¶10 This appeal stems from a grant of summary judgment, which calls for de 
novo review. Carmichael v. Beller, 1996 OK 48, ¶ 2, 914 P.2d 1051, 1053. Under the de novo standard, this 
Court is afforded "plenary, independent, and non-deferential authority to 
examine the issues presented." Harmon v. Cradduck, 2012 OK 80, ¶ 10, 286 P.3d 643, 648. When examining an order sustaining 
summary judgment, this Court must determine whether the record reveals disputed 
material facts. Sheffer v. Carolina Forge Co., L.L.C., 2013 OK 48, ¶ 11, 306 P.3d 544, 548. Even when basic facts are 
undisputed, motions for summary judgment should be denied, if from the evidence, 
reasonable persons might reach different inferences or conclusions. Id. 
"All facts and inferences must be viewed in a light most favorable to the party 
opposing summary adjudication." Id.
Analysis
¶11 We are presented with two primary legal questions in this appeal. 
Initially, we must determine whether Boulton's post-suit tender of $5,000.00, 
with interest, was sufficient to satisfy the requirements of 42 O.S. § 20. Plaintiff argues that the redemption 
statute requires payment of not only principal and interest, but also attorney 
fees and costs as "damages" under 42 O.S. § 20. Second, we must consider whether COCA's 
determination that Boulton's post-litigation remittance in furtherance of 
redemption clothed her with prevailing party status for purposes of awarding 
attorney fees and costs.
Under Smith v. Robinson, Boulton's Effort to Redeem Her 
Property in the Foreclosure Action Was Complete UponPayment of Both the 
Principal Lien Amount and Accumulated Interest.
¶12 Two statutes are initially implicated in this action. Title 
42 O.S. § 18 provides that "[e]very 
person having an interest in property subject to a lien, has a right to redeem 
it from the lien, at any time after the claim is due, and before his right of 
redemption is foreclosed." To redeem a lien, a party must follow the 
requirements of 42 O.S. § 
20, which provides, "[r]edemption from a lien is made by performing, or 
offering to perform, the act for the performance of which it is a security, and 
paying, or offering to pay, the damages, if any, to which the holder of the lien 
is entitled for delay." According to the COCA opinion in Boulton I, a 
valid lien was attached to the subject real property, and Boulton was to be 
afforded an opportunity to discharge the lien by complying with the 
aforementioned statutes.7
¶13 As noted, in Boulton II COCA initially affirmed the trial court's 
judgment. However, on rehearing, COCA entered its substitute opinion which found 
in favor of Boulton and awarded her prevailing party attorney fees. To reach 
this decision, COCA concluded that Benefiel refused to accept Boulton's tender 
of $5,000.00 plus interest. Additionally, COCA held that Boulton's tender was 
sufficient to redeem the judgment lien, citing Smith v. Robinson, 
1979 OK 57, 594 P.2d 364. Applying the Smith holding, COCA 
found Boulton was entitled to judgment in her favor on the foreclosure claim. 
However, the facts and procedural posture of Smith are significantly 
different than those we are faced with today.
¶14 In Smith, Roberta Robinson and J.E. Smith entered into an oral 
agreement for work to be performed on Robinson's property. Id. ¶ 3, 594
P.2d at 365-366. Smith completed the job and provided an invoice for the work 
performed. Id. Thereafter, Smith perfected his mechanic's and 
materialman's lien for the unpaid contract price. Id. Five days later, 
Robinson tendered an offer to pay the invoice in full; however, Robinson's 
payment was conditioned on Smith's completion of "a small minor detail." 
Id. ¶ 4, 594 P.2d at 366. Her offer additionally requested a lien release 
from Smith and any other contractors. Id. Smith declined to accept the 
offer because it did not include the attorney's fee or filing cost expended to 
perfect the lien. Id. Robinson later made a separate offer to pay the 
invoice in full without any additional conditions. Id. The second offer 
did not include the added costs associated with the lien filing or attorney's 
fee. Id. Again Smith declined the offer. Id. Two months later, 
Robinson discharged the lien in accordance with 42 Ohio St. 1971 § 147 (repealed 1982) by 
tendering the invoice amount and by posting a bond with the court clerk. 
Id.
¶15 A week after Robinson had discharged the lien, Smith filed suit against 
the homeowner. Id. ¶¶ 5-6, 594 P.2d at 366. The trial court entered 
judgment in favor of Robinson, but the decision was reversed by COCA on appeal. 
On certiorari, this Court framed the issues as follows:


In this case we are called upon [to] answer the following questions: (a) is a 
landowner's pre-suit tender to contractor in redemption of the 
premises from a mechanic's and materialman's lien sufficient in law although it 
fails to include two expense items incurred in the filing of the lien? (b) if 
the tender so made, though adequate in law, be met with refusal and landowner 
then discharges the lien by complying with the procedure set forth in 
42 Ohio St. 1971 § 147, does the prior tender 
continue to shield him from liability for court costs, including contractor's 
counsel fee, when contractor recovers in foreclosure suit the full amount 
claimed in the lien? and (c) if the landowner's pre-suit tender 
does in fact protect him from liability for costs, may he as the "prevailing" 
party, within the meaning of 42 Ohio St. 1971 § 176 , recover against the 
contractor for the services of his own attorney? 
Smith, ¶ 1, 594 P.2d at 365 (emphasis added)(footnote omitted). Looking 
to 42 Ohio St. 1971 §§ 
18, 20 and 147,8 the Smith decision concluded Robinson's tender 
met the statutory requirements for redemption "in advance of suit." Id. ¶ 
7, 594 P.2d at 366. 
¶16 Unlike the homeowner in Smith, Boulton disputed the validity of 
the lien and did not tender the $5,000.00 obligation until December 2, 2011, 
more than three years after litigation over the lien was 
commenced. Moreover, Boulton did not submit a payment representing interest on 
the unpaid lien amount until June 22, 2012, more than a month after the trial 
judge pronounced judgment in favor of Plaintiff on remand.9 Thus, we must determine 
whether these payments, although delayed, were sufficient to complete the 
redemption process and discharge Plaintiff's judgment lien.
¶17 According to our prior decisions, "[t]he redemptive right is not 
extinguished at the time of sale but rather when the order of sale is 
confirmed." Sooner Fed. Sav. and Loan Ass'n v. Okla. Cent. Credit Union, 
1989 OK 170, ¶ 11, 790 P.2d 526, 529. Thus, Boulton still had a right to 
redeem the property in this case, even after the foreclosure judgment was 
entered. Nevertheless, Plaintiff maintains that to redeem the subject property 
by way of 42 O.S. § 
20, Boulton was required to tender the principal amount of the lien, 
together with interest, attorney fees, and costs. He posits that under 
42 O.S. § 20, the term "damages" must 
include the expenses of litigation. We disagree. Our decision in Smith is 
controlling over the outcome of this issue, wherein we explained:


By the terms of 42 Ohio St. 1971 §§ 18 and 20 a person may 
redeem his property from a lien by offering to pay the obligation for which the 
lien stands as security together with allowable "damages for delay". This is the 
very amount landowner tendered in her redemption attempt. This much and nothing 
more is statutorily required to effect a valid redemption in advance of a suit. 
Absent a different contractual arrangement, damages recoverable for breach of 
obligation to pay money only is the amount due, with interest thereon. 
23 Ohio St. 1971 § 22.
Smith, ¶ 7, 549 P.2d at 366. Although the above-quoted passage from 
Smith applies to a redemption effort in advance of suit, we believe the 
outcome is no different in this case. Absent a contractual obligation to pay 
attorney fees and costs, Boulton needed only to tender the principal debt and 
interest. She was not required to pay attorney fees and costs to complete 
redemption of the real property. Upon tender of both the principal balance and 
interest, Boulton successfully discharged the judgment lien. Nevertheless, we 
find it was erroneous for COCA to conclude Boulton was entitled to entry of 
judgment in her favor on the foreclosure claim. While Boulton may have 
successfully redeemed the property by tendering payment under Section 20, she 
cannot be characterized as the prevailing party on the foreclosure 
claim.
Both Parties Prevailed on Distinct Claims for Purposes of 
Any Trial or Appeal-Related Attorney Fee Claims.
¶18 As noted previously, COCA concluded that despite forcing Plaintiff to 
litigate the validity of the lien, Boulton was the prevailing party, and 
therefore, entitled to recover her attorney fees under 42 Ohio St. 2001 § 176. Title 42 Ohio St. 2011 § 176 provides: 


In an action brought to enforce any lien the party for whom judgment is 
rendered shall be entitled to recover a reasonable attorney's fee, to be fixed 
by the court, which shall be taxed as costs in the action.
Because the redemption in this case occurred three and a half years after 
litigation was commenced, and after the trial court entered judgment in favor of 
Plaintiff, Smith is distinguishable on the issue of attorney fees under § 
147:


Our law is clear that where, as here, obligee's recovery does not exceed the 
amount of the tender, a legal tender will operate to relieve the debtor of 
liability for interest accruing thereafter and for costs afterwards 
incurred.
Contractor's claim to an attorney's fee seems to be based on his argument 
that the terms of 42 Ohio St. 1971 § 
147 assure him of "a reasonable attorney's fee" upon recovery of "the full 
amount of the cash deposited." We cannot accede to that view. The cited section 
may not be invoked to negate the effect of a pre-suit tender. A 
contrary holding would effectively defeat a property owner's redemption rights 
under 42 Ohio St. 1971 §§ 
18 
and 20. It would enable lienors, by indirection, to postpone the time of 
redemption beyond pre-suit tender and exact a price for the lienee's exercise of 
this right in direct violation of 42 Ohio St. 1971 § 11.
Smith, ¶¶ 9-10, 594 P.2d at 367 (emphasis added)(footnotes omitted). 
Consequently, we hold Plaintiff should be considered the prevailing party on his 
foreclosure claim.
¶19 However, our analysis does not end there. Count I in Plaintiff's Petition 
sought to quiet title to the real property under the reversionary clause of 
Plaintiff's divorce decree. Plaintiff spent considerable effort pursuing 
outright title to the property. The COCA, in Boulton I, held that the 
reversionary clause contained in the Benefiels' divorce decree was void and 
unenforceable. Consequently, we conclude Boulton successfully defended 
Plaintiff's quiet title claim, and she is the prevailing party on that issue. 
See Tomahawk Resources, Inc. v. Craven, 2005 OK 82, ¶ 6, 130 P.3d 222, 223-224 (holding both parties had 
prevailed on distinct claims and that each was entitled to attorney fees and 
costs in relation to those claims).
Conclusion
¶20 We find that Boulton's redemption of the subject property occurred when 
she tendered both the underlying $5,000.00 obligation and the accumulated 
interest owed thereon. For purposes of any post-judgment attorney fee 
applications Plaintiff is deemed the prevailing party on his lien foreclosure 
claim. Nevertheless, Boulton prevailed on Plaintiff's quiet tile cause of 
action. On remand the trial court is directed to release the lien attached to 
Boulton's real property, to enter judgment on both of the aforementioned claims 
as outlined herein, and to award attorney fees, if allowable, consistent with 
this opinion.
COURT OF CIVIL APPEALS' OPINION VACATED;MATTER REMANDED FOR 
FURTHER PROCEEDINGSCONSISTENT WITH THIS OPINION
Reif, C.J., Combs, V.C.J., Winchester, Edmondson, Taylor and Gurich, JJ., 
concur;
Kauger, Colbert and Watt (by separate writing), JJ., concur specially. 
FOOTNOTES
1 Benefiel v. Boulton, 
et al., Case No. 108,227, at p. 4 (Mar. 31, 2011)(unpublished).
2 Id. at p. 5. (citation omitted).
3 Id. at p. 7. (citation omitted).
4 Order, Case No. 108,227 (Oct. 17, 2011) (citing GRP 
of Texas, Inc. v. Eateries, Inc., 2001 OK 53, ¶ 11, 27 P.3d 95, 99). 
5 Record on Accelerated Appeal, Motion to Settle Journal 
Entry of Judgment, Doc. 15.
6 Plaintiff's proposed Journal Entry of Judgment was 
attached to a document entitled Court Minute. Boulton's Petition in Error 
attached the Court Minute as the appealable order. We directed Boulton to file 
an Amended Petition in Error with an order complying with 12 Ohio St. 2011 § 696.2. See Corbitt v. 
Williams, 1995 OK
53, ¶ , 897 P.2d
1129, 1131-1132. The actual Journal Entry of Judgment was filed October 29, 
2012 and was included with Boulton's Amended Petition in Error.
7 Benefiel v. Boulton, Case No. 108,227, at p. 4, 
6 and 9 (March 31, 2011) ("As a matter of equity, [Boulton] should be provided 
the opportunity in this foreclosure to pay [Christa Benefiel's] arrearage and 
redeem the real property from [Alan Benefiel's] lien."). 
8 In 1982, 42 O.S 1971 § 147 was repealed and replaced 
with a similar provision, 42 O.S. § 147.1. Neither party advocates for application 
of § 147.1.
9 The trial court pronounced judgment in favor of 
Plaintiff on April 4, 2012. A journal entry memorializing this ruling was not 
filed until September 28, 2012. In compliance with the mandate in Boulton 
I, the trial court recognized Boulton still had an opportunity to redeem the 
property, noting, "Alan Benefiel is entitled to foreclose said lien and Boulton 
has a right to redeem the property pursuant to 42 O.S. § 18 and 20."



WATT, J., with whom KAUGER and COLBERT, JJ. join, concurring specially:
¶1 While I concur that a strict reading of the statutes allows for the award 
of prevailing party attorney fees, I believe equity calls for a careful 
examination of each parties' conduct that spawned this litigation.
¶2 The majority opinion finds that plaintiff prevailed on his lien 
foreclosure claim and Boulton "prevailed" on plaintiff's quiet title action.
¶3 Both conclusions are supported by their respective statutes but this case 
is a prime example of why it is the obligation of the trial court judge upon 
remand to have broad discretion on the awarding of statutory attorneys fees. The 
trial court is familiar with the parties and has observed their demeanor and the 
reasons for their actions below. 
¶4 It is the trial court judge who is in the best position to rule upon these 
motions for attorney fees, if any, to the parties based upon, not only the law 
but, their conduct during the trial court proceedings.
¶5 I would urge the trial court judge to exercise sound discretion in 
deciding if, indeed, both parties should be allowed appeal-related attorney 
fees. 

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Supreme Court Cases
 CiteNameLevel
 1989 OK 170, 790 P.2d 526, 60 OBJ        2842, Sooner Federal Sav. and Loan Ass'n v. Oklahoma Cent. Credit UnionDiscussed
 2001 OK 53, 27 P.3d 95, 72 OBJ        1938, GRP OF TEXAS, INC v. EATERIES, INC.Discussed
 1995 OK 53, 897 P.2d 1129, 66 OBJ        1829, Corbit v. WilliamsDiscussed
 2005 OK 82, 130 P.3d 222, TOMAHAWK RESOURCES, INC. v. CRAVENDiscussed
 1996 OK 48, 914 P.2d 1051, 67 OBJ        1173, Carmichael v. BellerDiscussed
 2012 OK 80, 286 P.3d 643, HARMON v. CRADDUCKDiscussed
 2013 OK 48, 306 P.3d 544, SHEFFER v. CAROLINA FORGE COMPANY, L.L.C.Discussed
 1979 OK 57, 594 P.2d 364, SMITH v. ROBINSONDiscussed at Length
Title 12. Civil Procedure
 CiteNameLevel
 12 Ohio St. 696.2, Judgment, Decree or Appealable Order to be Written - Preparation of Written Documents - Filing - Mailing - EffectCited
Title 23. Damages
 CiteNameLevel
 23 Ohio St. 22, Detriment Caused by Breach of Obligation to Pay MoneyCited
Title 42. Liens
 CiteNameLevel
 42 Ohio St. 147.1, Discharge of LienCited
 42 Ohio St. 11, Contracts for Forfeiture of Property Subject to Lien and in Restraint of Right of Redemption - VoidCited
 42 Ohio St. 18, Right to Redeem Lien - Federal Right of First RefusalDiscussed at Length
 42 Ohio St. 20, Making of RedemptionDiscussed at Length
 42 Ohio St. 147, Repealed by Laws 1982, SB 548, c. 332, § 3Discussed at Length
 42 Ohio St. 176, Right to Recover Attorney's FeesDiscussed at Length